DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 1B doesn’t to show “top view of Figure 1A”, and
Figure 3E doesn’t show “top view of Figure. 3D.”  
In order to overcome the objection, figures 1B and 3E could be amended to as suggested below:

    PNG
    media_image1.png
    517
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    575
    804
    media_image2.png
    Greyscale



Abstract
The abstract of the disclosure is objected to because “the membrane_deforms” appears to be a clerical error, which could be changed to --the membrane deforms--.  Going forwards with examination, the abstract is interpreted to be:
--A sensor includes a substrate, an oxide layer, a membrane, an electrode, and a trench. The oxide layer is disposed on the substrate. The membrane is positioned on the oxide layer. The membrane with the oxide layer and the substrate forms an enclosed cavity therein. The membrane comprises a rigid portion and a deformable portion wherein the deformable portion of the membrane [[_]] deforms responsive to stimuli. The oxide layer forms side walls of the cavity. The electrode is positioned on the substrate and within the cavity. The trench is formed in the oxide layer, and wherein the trench is covered with barrier material.--
Correction is required.  See MPEP § 608.01(b).

Specification
The specification is objected to because:
In paragraph [0004], “the membrane_deforms” appears to be a clerical error, which could be changed to --the membrane deforms--.  Going forwards with examination, the paragraph is interpreted to be:
--In some embodiments, a sensor includes a substrate, an oxide layer, a membrane, an electrode, and a trench. The oxide layer is disposed on the substrate. The membrane is positioned on the oxide layer. The membrane with the oxide layer and the substrate form an enclosed cavity therein. The membrane comprises a rigid portion and a deformable portion wherein the deformable portion of the membrane [[_]] deforms responsive to stimuli. The oxide layer forms side walls of the cavity. The electrode is positioned on the substrate and within the cavity. The trench is formed in the oxide layer, and wherein the trench is covered with barrier material.--

In paragraph [0035], “the electrical circuit pat 242” appears to be a clerical error, which could be changed to –the electrical circuit path 242--.  Going forwards with examination, the paragraph is interpreted to be:
--The via 112 is coated with a conductive layer 101. The conductive layer 101 connects the electrical circuit [[pat]] path 242 to outside the sensor. The electrical signal generated by the deformable membrane 42D, e.g., change in capacitance between the deformable membrane 42D and the electrode 243, responsive to pressure, e.g., change in pressure, is transmitted to substrate 2. It is appreciated that in some embodiments a dielectric layer such as barrier layer 102 may coat the conductive layer 101.--

Paragraph [0042] is unclear.  Going forwards with examination, the paragraph is interpreted to be:
--Figure 2C shows a sensor with two barrier layers coating the oxide layer according to one aspect of the present embodiments. Figure 2C is a combination of embodiments in Figures 2A and 2B. In on the periphery. In some embodiments, barrier layer 205 extends to the exterior side walls of the rigid membrane 42R. In some embodiments, isolation trench 103 can be used (not shown in this example) in conjunction with barrier layers covering the side walls of oxide layer 104.--

In paragraph [0044], “the vent hole 209” appears lacking proper antecedent basis, which could be changed to --vent hole 209--.  Going forwards with examination, the paragraph is interpreted to be:
--Referring now to Figure 3A, a sensor device with a deep isolation trench in the oxide layer 104 according to one aspect of the present embodiments is shown. Figure 3A is substantially similar to that of Figure 2A except that an isolation trench 309 is formed within the oxide layer 104 between the cavity and the periphery. The isolation trench 309 is formed between the rigid membrane 42R and the substrate 2 and it reaches the top surface of the substrate 2, e.g., barrier layer 122 layer. It is appreciated that the isolation trench 309 may be positioned anywhere within the oxide layer 104 adjacent to the cavity 41. In some embodiments, the isolation trench 309 lines up with [[the]] vent hole 209. Vent hole 209 is a trench in the rigid membrane 42R. In some embodiments, the vent hole 209 is capped with a metal cap 203 and further covered with barrier layer 202.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 9 recites “wherein the trench (309) and the vent hole (209) are aligned and connected to one another,” as illustrated in fig. 3B for example.  Claim 9 ultimately depends on claim 7 which recites “a trench (309) formed in the oxide layer (104) and enclosed by the membrane (42) and the substrate (2).”  Therefore, as seen in fig. 3B, it appears that claim 9 contradicts claim 7 because the trench (309) as recited in claim 9 is not enclosed by the membrane (42) and the substrate (2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (EP 3239681 A1 which is a PCT “D1” reference listed in an IDS filed on December 8, 2021).  
Lin teaches:
1. 	A sensor comprising (See fig. 1, reproduced below):
a substrate (comprising a semiconductor substrate 11 and a layer stack 13);
an oxide layer (D7) disposed on the substrate;
a membrane (34) positioned on the oxide layer (D7), wherein the membrane (34) with the oxide layer (D7) and the substrate (11, 13) form an enclosed cavity (35) therein, wherein the membrane (34) comprises a rigid portion and a deformable portion wherein the deformable portion of the membrane (34) deforms responsive to stimuli, wherein the oxide layer (D7) forms side walls of the cavity (35);

a trench (housing contact via 32) formed in the oxide layer (D7), and wherein the trench (32) is covered with barrier material (24, made of silicon nitride; Pars. 0042, 0051).

    PNG
    media_image3.png
    576
    915
    media_image3.png
    Greyscale

3. 	The sensor of Claim 1, wherein the trench (32) is disposed between the cavity (35) and an outer periphery of the sensor (as seen at least in fig. 1).

4. 	The sensor of Claim 1, wherein the trench (32) extends into the rigid portion of the membrane 34 (as seen at least in fig. 1).

5. 	The sensor of Claim 4, wherein the trench (32) faces external environment and away from the substrate (as seen at least in fig. 1).

6. 	The sensor of Claim 1, wherein the barrier material comprises at least one of silicon nitride or metal layer (as discussed above in claim 1).
Allowable Subject Matter
Claims 7-8 and 10-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 7, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a trench formed in the oxide layer and enclosed by the membrane and the substrate.”
(Claims 8 and 10 are dependent on claim 7.) 

With respect to independent claim 11, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…wherein the inner wall or the outer wall is coated with a layer of barrier material.”
(Claims 12-20 are dependent on claim 11.) 

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 2, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…wherein the trench surrounds the cavity.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           December 1, 2021